DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11088433. This is a statutory double patenting rejection.

Examiner’s Note
Regarding claim 1, 8, 15, the closest prior art of record, Pham et al., US 2018/0233821 (hereinafter Pham) teaches the following:
Regarding claims 1, 8, and 15 Pham teaches 
an array of scattering elements that are dynamically adjustable in response to one or more waves provided by the one or more wave sources (paragraph [0005]); a computer, including: a memory for storing instructions; 
one or more processors that execute the instructions to perform actions,
providing a first holographic function to the HMA that is used to energize one or more portions of a plurality of electronic components to produce a first object wave that radiates a first beam (e.g. see paragraph [0005], “in one embodiment, the antenna comprises a physical antenna aperture having an array of surface scattering antenna elements that are controlled and operable together (i.e. energize one or more portions of a plurality of electronic components) to form a beam (i.e. a first object wave that radiates a first beam)  for the frequency band for use in holographic beam steering”, examiner notest that inherently at least one or more portions of the scattering antenna elements must be energized to produce the first object wave beam); 
monitoring one or more operating temperatures of the HMA with one or more temperature sensors (e.g. “a temperature sensor measures temperature,” see paragraph [0031] and [0032]);
monitoring one or more behaviors of the HMA, wherein the monitored behaviors are compared to a characterized range of normal behaviors for the first holographic function (e.g. “ In one embodiment, the indirect indication is the degrading gain (i.e. monitored behavior) of the antenna.  In one embodiment, the degradation of gain is indicated by the signal-to-noise ratio (SNR) of the antenna or some other signal quality measure that is feed back to the antenna from, for example, a satellite.  This gain indication information is stored in a memory of the antenna and accessed for comparison against a predefined gain value that the antenna is trying to achieve (i.e. characterized range of normal behaviors)  Based on the comparison, a determination can be made as to whether compensation is necessary”, see paragraph [0035]); and 
in response to one or more of a current operating temperature of the HMA is identified as outside a range of normal operating temperatures, or a current behavior of the HMA is identified as abnormal behavior (e.g. “For example, if temperature monitoring indicates that the temperature of the antenna aperture is below the temperature that is preferred, and potentially optimum, for the LC to perform its function as part of the antenna elements, then compensation may be performed (e.g., voltage adjustments for antenna elements)”, see paragraph [0036]),
performing further actions, including: 
providing a second hologram function to produce a second object wave to radiate a second beam that is equivalent to the first beam (e.g. “By performing compensation based on results of monitoring the antenna conditions (e.g., one or more environmental conditions), the aperture is able to maintain performance over time in the field.  In one embodiment, the performance factor that is being maintained is higher antenna gain.  In alternative embodiments, the performance factor(s) include one or more of desired sidelobe levels and/or cross-polarization levels.”, see paragraph [0041], examiner considers the compensated beam that has maintained performance factors as being equivalent to the first beam) 
However, except for U.S. Patent No. 11088433, the prior art fails to anticipate or render obvious a method for compensating for temperature for a holographic metasurface antenna (HMA), wherein a network computer executes instructions to perform actions, holographic metasurface antenna (HMA) that compensates for temperature, and a  computer readable non-transitory storage media that stores instructions that compensate for temperature for a holographic metasurface antenna (HMA), wherein a network computer is employed to execute the instructions to perform actions, comprising: providing a second hologram function to energize at least one or more other portions of the plurality of electronic components to produce a second object wave to radiate a second beam that is equivalent to the first beam and de-energize those portions of the electronic components of the HMA that are unused to produce the second object wave, wherein heat generated by consumption of energy by the HMA is changed by at least the de-energization of those electronic components that are unused for production of the second object wave and energization of other electronic components that are used for production of the second object wave  in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862